DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Independent claim 1 and claim 2 have been amended such that they are now directed to a non-elected sub-species invention that is independent or distinct from the originally elected species embodiments. Accordingly, claims 1 and 2 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered, but are moot in view of the election/restriction above.
Applicant’s arguments with respect to claim(s) 3-7 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau et al. (US Pub. No. 2007/0073218; hereinafter Lau) in view of Taylor (US Pub. No. 2012/0041739).
Lau teaches the following regarding claim 3: a method for optimizing the use of a mechanical assist device for providing static assistance to injured tissue of a ventricle of a subject's heart (paras. 0035-0038, 0093-0096), wherein the mechanical assist device includes a fluid fill chamber (100) configured to statically stiffen the tissue and for being selectively placed over the injured tissue (Fig. 9; paras. 0081-0083, 0102, 0108), and a fluid reservoir (410) that is in fluid communication with the fluid fill chamber via a feed line (400) for adjusting the volume of the fluid fill chamber at least by supplying a fluid to the fluid fill chamber (paras. 0035-0038, 0093-0096).
Regarding claims 3-7, Lau further teaches that non-invasive imaging is used to help position the device on a particular patient and to monitor the function of the patient’s heart and the mechanical static assist device (paras. 0080, 0092). However, it does not explicitly recite obtaining data concerning the subject's heart using magnetic resonance imaging (MRI) and ultrasound imaging. Taylor teaches that it is well known in the art that imaging and computer modeling are used to obtain patient-specific information on the subject’s heart and in order to provide for an assessment for the optimization of the patient’s treatment (paras. 0007-0008, 0010-0015). Taylor teaches the use of noninvasive imaging methods, including magnetic resonance imaging and ultrasound imaging, both of which are well known in the art to obtain patient-specific anatomical data (paras. 0123-0125). Taylor further teaches the use a coupled lumped parameter model and a finite element model (paras. 0110-0114, 0180-0182). The parameters measured include end-diastolic volume, end-systolic volume, ejection fraction, stroke volume, wall stress and strain patterns, or any combination thereof (paras. 0106-0113, 0209, 0300, 0309, 0315). It would have been obvious to one having ordinary skill in the art to modify the invention of Lau, to comprise the heart modeling technique of Taylor, in order to obtain patient-specific information on the subject’s heart and to provide for an assessment for the optimization of the patient’s treatment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774